Citation Nr: 0834691	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-37 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, claimed as a neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1985 to June 
1989. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board remanded this matter in June 2007 for additional 
evidentiary development.  The appeal has been returned to the 
Board for further appellate action.


FINDING OF FACT

The veteran's current cervical spine disability was not 
present in service or until years thereafter and is not 
etiologically related to service, including as secondary to 
her service-connected low back disability.


CONCLUSION OF LAW

The veteran's cervical spine disability was not incurred in, 
or aggravated by active service, may not be presumed to have 
been so incurred, and is not proximately due to, or the 
result of, the veteran's other service-connected 
disabilities.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be had with evidence that a 
service-connected disability is the cause of another, 
nonservice-connected disability (secondary service 
connection).  38 C.F.R. § 3.310.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The veteran contends that her current cervical spine 
disability, claimed as a neck injury, is due to injuries from 
a motorcycle accident that the veteran suffered during 
service.  The veteran finds it remarkable that anyone would 
question the possibility of a neck injury when her skull was 
fractured during her motorcycle accident in service.

Service treatment records, including the veteran's separation 
examination and medical board records, are negative for any 
diagnosis or treatment for a neck injury.  The Board notes 
that the veteran was seen for headaches starting in December 
1986, which were characterized as migraine headaches, and 
this treatment continued through her military service.  The 
veteran was in a motorcycle accident in service in December 
1987.  The veteran suffered sustained fractures to the left 
tibia and fibula, the left foot, and the skull and had a 
right eye laceration.  The veteran underwent an open 
reduction of her fractures and had a bone graft taken from 
her left hip.  There is one indication where the veteran 
complained of pain in the neck during service, in a treatment 
record from June 1988.

Post-service medical evidence includes 1999 VA physical 
therapy records which reflect that the veteran complained of 
and was diagnosed with cervical spine and neck pain.  Private 
treatment records from 2002 to 2003 reflect that the veteran 
was seen and treated for neck pain.  MRI of her cervical 
spine indicated degenerative changes at C5-6 with disk space 
narrowing and a small spondylolytic ridge with minimal disc 
bulge.  The veteran was diagnosed with cervicalgia and 
cervical degenerative disc disease.  None of these post-
service medical records reflect a medical etiology of the 
veteran's cervical spine disability or contain an opinion 
linking the veteran's current neck pain with her military 
service, other than the veteran's self-reported history of 
injury during her service motorcycle accident.

A February 2004 VA examiner, who reviewed the veteran's 
entire claims file, noted that the veteran reported the 
details of her motorcycle accident in 1987 and indicated she 
had near constant headaches.  The veteran reported undergoing 
physical therapy for a while with cervical traction, which 
helped greatly and reduced the frequency and severity of her 
headaches.  She also had low neck pain described as a burning 
pain that was intermittent in nature.  On physical 
examination, the veteran's neck was tender to palpation in 
the left paraspinal region around C4-5 and in the right 
paraspinal region around C6-7.  The examiner noted that an 
MRI performed in November 2002 revealed mild degenerative 
changes at C5-6 with slight disc space narrowing and also a 
small disc bulge at that level.  The veteran also had mild 
disc bulging at C4-5 and C6-7 with no lateralizing disc 
herniation.  The examiner diagnosed mild disc bulging at C4-5 
through C6-7 with mild degenerative disc disease of C5-6.  
The examiner opined that the veteran's neck pain that she 
experienced and reported once in 1988 was possibly due to her 
head trauma and motorcycle accident and would be 
characterized as a neck strain.  The examiner opined that the 
veteran's current diagnosis of degenerative disease would be 
difficult without speculation to link the veteran's injury in 
service.  The examiner went on to opine that it would be 
assumed that the degenerative process occurred since her 
military discharge and was due to the aging process.  

VA treatment records from 2005 show complaints of neck pain.  

A February 2008 VA examiner, who reviewed the veteran's 
entire claims file, noted that the veteran reported current 
constant pain in the midline of the cervical spine, 
approximate level of C3-C4, with episodic flares precipitated 
by any type of repetitive arm movement.  The flares resulted 
in headaches, with associated nausea and vomiting.  The 
examiner noted that the veteran's service treatment record 
shows evidence of headaches prior to the motorcycle crash, 
which were then called migraine headaches.  X-rays revealed 
the cervical spine to have extensive degenerative disc 
disease at C5-6, with mild subluxation.  X-rays of the lumbar 
spine showed extensive degenerative changes and degenerative 
disc disease.  Scoliosis with increased lordosis was also 
shown.   The examiner diagnosed cervicalgia with extensive 
degenerative changes at C5-C6 and multilevel degenerative 
disc disease and facet arthropathy of the lumbar spine 
without evidence of radiculopathy at the time.  

The examiner opined that the veteran's current complaints of 
cervicalgia and degenerative changes twenty years after her 
in-service injury were less likely than not caused by or 
related to her in-service accident or service-connected 
conditions associated with the accident and one would have to 
resort to mere speculation to assume otherwise.  The 
examiner's rationale was that minimal degenerative changes of 
the cervical spine had progressed as would be expected given 
the natural progress of the pathology.  In addition, only a 
single record of neck pain was found in the veteran's service 
treatment records, presumably from an acute soft tissue 
sprain.  No complaints of neck pain were associated with the 
motorcycle crash, during follow-up or recorded in the medical 
board process.  In addition, there was no evidence of a 
chronicity of neck complaints or treatment in the record 
post-service. 

A statement from the veteran's sister, received in June 2008, 
chronicled the pain that the veteran experienced after her 
1987 motorcycle accident.  In particular, the veteran's 
sister discussed the veteran's severe headaches and back 
pain.  The veteran's sister also indicated that the veteran's 
injuries limited her activities and restricted any sort of 
active lifestyle.

While the veteran has stated her belief that her current 
cervical spine disability was caused by injuries sustained 
during a motorcycle accident in service, as a layperson she 
is not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The veteran's basic argument for service-connection has been 
based on a direct cause-effect relationship between a 1987 
accident and the claimed cervical spine disability.  In this 
case the veteran has a current cervical spine disability.  
However, the record does not support presumptive service 
connection without evidence of manifestation of arthritic 
changes in the cervical spine within one year after discharge 
in June 1989.  In argument submitted in March 2007, the 
representative also raised the issue of secondary service 
connection.  Although not explicitly stated, the 
representative seemed to have asserted that the veteran's 
neck disability may be associated with her service- connected 
low back disability.  The question that must be answered is 
whether or not the veteran's current cervical spine 
disability is related to her injury during service.  

There is no dispute that the veteran suffered multiple 
injuries in a motor vehicle accident in service.  The service 
medical records amply document treatment for those injuries, 
and service connection is in effect for several disabilities 
attributed to such injury, including residuals of fracture of 
the left tibia and fibula, left foot and great toe, and a low 
back disability.  Recent clinical evidence of manifestation 
of a cervical spine disability also is of record.  

There is no medical evidence or opinion linking the veteran's 
cervical spine disability, claimed as a neck injury to her 
military service, however.  Not only is there no medical 
evidence in support of the veteran's claim, but there is also 
medical evidence against the veteran's claim.  As noted 
above, the February 2004 VA examiner opined that the 
veteran's degenerative disease would be difficult without 
speculation to link the veteran's injury in service.  The 
examiner went on to opine that it would be assumed that the 
degenerative process occurred since her military discharge 
and was due to the aging process.  In addition, the February 
2008 VA examiner opined that the veteran's current complaints 
of cervicalgia and degenerative changes twenty after her in 
service injury were less likely than not caused by or related 
to the crash or service-connected conditions associated with 
the crash and one would have to resort to mere speculation to 
assume otherwise.  

Given the adverse medical opinions and lack of medical 
evidence showing a chronicity or a continuity of 
symptomatology of the condition, for the Board to conclude 
that the appellant's current cervical spine disability had 
its origin during military service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for a cervical spine disability, claimed as a neck 
injury must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate her claim for service connection for a 
cervical spine disability, claimed as a neck injury, by a 
letter in November 2003, before the adverse rating decision 
that is the subject of this appeal.  In a June 2007 letter, 
the veteran was given the specific notice required by 
Dingess, supra.  The Board concludes that VA has met its duty 
to notify the veteran concerning her claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support her claim.  
The record contains her service treatment records, as well as 
VA medical records.  The record also contains private medical 
records submitted by the veteran.  The veteran was also given 
VA examinations, with medical opinions, in connection with 
the claim.  The veteran submitted a lay statement favorable 
to her claim.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the veteran nor her representative has 
indicated that there are any available additional pertinent 
records to support her claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a cervical spine disability, claimed 
as a neck injury is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


